Citation Nr: 0329368	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of a compensation 
overpayment in the amount of $3,642.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1947 to December 1968.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2002 decision of the Committee on Waivers and 
Compromises (Committee) at the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  In April 2000, the RO contacted the veteran to verify the 
status of his dependents and in May 2000 he submitted 
documents showing he divorced N.K.S. on October 16, 1995, and 
married C.C.H. on December 10, 1995.  Based upon this 
information, the RO recomputed and retroactively adjusted 
compensation benefits resulting in an overpayment of $3,642.

2.  There was no fraud, misrepresentation, or bad faith by 
the veteran in his actions leading to the creation of the 
indebtedness at issue.

3.  The veteran was at fault in the creation of the debt in 
that he failed to adequately notify VA of his divorce and 
remarriage; VA was not at fault in the creation of the debt.

4.  Waiver of an amount of $129 of the assessed overpayment 
would result in unfair enrichment to the veteran; however, he 
would not be unfairly enriched by recovery of the further 
amount of $3,513 in the assessed overpayment.

5.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received or that recovery of $129 of the 
assessed overpayment would deprive him of basic necessities.

6.  Denial of waiver in the amount of $3,513 would defeat the 
purpose of the award of VA compensation benefits. 
CONCLUSIONS OF LAW

1.  Recovery of the overpayment of benefits in the amount of 
$3,513 would be contrary to the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2003). 

2.  Recovery of the remaining amount of $129 of the 
overpayment would not be contrary to the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently, there was a significant change in VA law; on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the 
VCAA notification procedures do not apply in waiver cases.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Chapter 53 
of title 38, U.S. Code (which governs waiver requests) 
contains its own notice provisions.  All evidence needed for 
an equitable determination in the instant appeal has been 
obtained; the veteran is not prejudiced by the determination 
below.  

Applicable law and regulations provide that the effective 
date of discontinuance of compensation to a veteran for a 
dependent spouse is the last day of the month in which the 
divorce occurs.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.501(d).

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  Otherwise, the effective date for the 
additional compensation based on marriage will be the date 
that notice of the marriage was received if the evidence is 
received within one year of the VA request.  38 C.F.R. 
§ 3.401(b).

Payment of monetary benefits based on an increased award of 
dependency compensation may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the increased award became 
effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31. 

A veteran who is receiving compensation must notify VA of any 
material change or expected change in his or her 
circumstances, which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  38 C.F.R. § 3.660(a). 

VA law provides that recovery of overpayment of any benefits 
made under laws administered by VA shall be waived if there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person, or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(c); 38 C.F.R. 
§§ 1.963(a), 1.965(b).

The Committee has determined that the indebtedness in this 
case did not result from fraud, misrepresentation, or bad 
faith on the veteran's part, any of which would constitute a 
legal bar to granting the requested waiver.  See 38 U.S.C.A. 
§ 5302.  The Board concurs.  However, before recovery of 
indebtedness may be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require the veteran to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1.965.

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In this case, VA records show the RO contacted the veteran to 
verify the status of his dependents in April 2000.  In May 
2000 he submitted documents showing he divorced N.K.S. on 
October 16, 1995, and married C.C.H. on December 10, 1995.  
Based upon this information, the RO recomputed and 
retroactively adjusted compensation benefits resulting in an 
overpayment of $3,642.

Based on the evidence of record, the Board finds the veteran 
was at fault in the creation of the debt in that he failed to 
adequately notify VA of his divorce and remarriage.  Although 
the veteran claims he submitted notice to VA in 
December 1995, there is no indication any notice was actually 
received prior to April 2000.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the statements of a 
claimant, standing alone, are not sufficient to rebut the 
presumption of regularity in RO operations.  See YT v. Brown, 
9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 
(1995).  There is no indication of VA fault in the creation 
of the debt.  The Board notes, however, that balance of fault 
is but one of the factors for consideration in determining 
entitlement to waiver.

The evidence of record shows the veteran was, in essence, 
improperly paid for a dependent spouse after his divorce in 
October 1995 (for the months of November and December 1995), 
but that he re-married in December 1995 and had notice been 
actually received by VA at that time his increased 
compensation payments for a dependent would have been 
reinstated beginning January 1, 1996.  See 38 C.F.R. §§ 3.31, 
3.400.  An audit by the VA shows that the additional benefit 
the veteran received for a spouse in the months of November 
and December 1995 totaled $129.  Therefore, the Board finds 
that waiver of recovery of those $129 would result in unfair 
enrichment to the veteran.  However, he would not be unfairly 
enriched by waiver of recovery of the remaining amount of 
$3,513 because he was, in fact, married with a dependent 
spouse since December 1995.

The Board also finds that collection of the debt in the 
amount of $3,513 would defeat the purpose of paying 
compensation benefits by nullifying the objective for which 
the benefits were intended.  The record shows the veteran is 
73 years of age and that he is unemployable due to his 
service-connected disabilities.  

The Board finds, however, that there is no indication that 
reliance on the overpaid benefits resulted in the veteran's 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  In addition, a recovery of $129 of the 
overpayment would not deprive the veteran of basic 
necessities.  Records show the veteran's average monthly 
family income exceeds average monthly expenses by about $260 
per month.  Repayment of $129 would not cause him financial 
hardship.  

Weighing all the factors noted above, the Board finds that 
recovery of $3,513 of the compensation overpayment would be 
against equity and good conscience, but that recovery of the 
remaining $129 would not.  The veteran's fault in the 
creation of the debt is outweighed by the defeat of the 
purpose of the benefits and the absence of any unfair 
enrichment.


ORDER

Waiver of recovery of a compensation overpayment of $3,513 is 
granted, but waiver of the remaining amount of the 
overpayment of $129 is denied.



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



